 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                  )     Case №: 2:19-cr-00125-KJM
                                                )
 9                  Plaintiff,                  )
                                                )                   ORDER
10           vs.                                )              APPOINTING COUNSEL
                                                )
11   DAWNIEL SANTANGELO,                        )
                                                )
12                  Defendant.                  )
                                                )
13
14          CJA attorney Philip Cozens asked to be relieved when the case was still assigned to The
15   Honorable Garland E. Burrell, Jr. CJA Panel attorney Michael Chastaine is hereby appointed
16   effective January 27, 2020, the date the Office of the Federal Defender contacted him.
17          APPOINTED COUNSEL IS ORDERED TO RETAIN THE SIGNED FINANCIAL AFFIDAVIT
18   SUPPORTING APPOINTMENT.

19   DATED: February 5, 2020
20
21
22
23
24
25
26
27
28
